Broyles, P. J.
1. In the absence of any statutory requirement, a municipal corporation is under no obligation to light its streets with lamps; and no liability will arise from the exercise of its discretion in regard to whether it will do so or not. But if a municipality allow a street to remain out of repair or in a dangerous condition, the absence of lights or of safeguards of any character at the place may be con- . sidered, along with all the other evidence, in determining whether there was negligence in failing to keep the street in a reasonably safe condition for passage. Williams v. Washington, 142 Ga. 281 (82 S. E. 656, 53 L. R. A. (N. S.) 325, Ann. Cas. 1915B, 196).
2. The notice by the plaintiff to the governing authorities of the city, in regard to his claim for damages for personal injuries, given before the filing of his suit, was a substantial compliance with the provisions of section 910 of the Political Code (1910).
3. The petition as amended was not subject to the demurrers interposed, and the court did not err in overruling them.
4. When considered in connection with the entire charge of the court, the various excerpts complained of contain no material error.
5. Under the pleadings in the case it was not necessary for the plaintiff to show by the introduction of evidence that he had served the governing authorities of the city with the notice required by section 910 of the Political Code.
6. Under all the facts of the case, it was for the jury to say whether the city was negligent in constructing and maintaining the hole, four feet long (between the street and the sidewalk), in which the plaintiff fell; and, if they found that the city was negligent in this respect, to determine further whether such negligence was the proximate cause of the plaintiff’s injuries. The jury heard all the evidence on the subject, and personally inspected the street and the hole, and their finding on the subject, approved by the trial judge, will not be disturbed. It was also for the jury to say whether the plaintiff, by the exercise ' of ordinary care, could have avoided being injured. Likewise, it was a jury question as to whether the plaintiff was guilty of contributory negligence.
7. The verdict was supported by the evidence.

Judgment affirmed.


Jenkins and Bloodmorth, JJ., eoneur.

Noel P. Park, for plaintiff in error.
Lewis, Davison é Sims, contra.